Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 02/02/2021 is acknowledged.  Claims 1-13 and 15-22 are pending and under examination.

Election/Restrictions 
Applicant’s amendment of claims dated 02/02/2021 renders the requirement of species election dated 11/19/2020 moot. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claims 16-19 are objected to for the following informalities:
Claims 16-19 are objected to as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13, 15 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kistner et al. “Kistner” (US PGPUB 2016/0199478) in view of Katinger et al. “Katinger” (US PGPUB 20040137013).
	The claims are directed to a method for production of a flavivirus, comprising the steps of:
a)    infecting a culture of cells in a cell culture medium with the flavivirus; and
b)    incubating the cells in cell culture medium containing endonuclease for up to 15 days,
wherein the endonuclease is added to the cell culture medium at any time from initial infection of the cells to prior to harvesting the cells and wherein the cells are adherent to a microcarrier or a plastic surface.
	Regarding claims 1, 10-13, Kistner teaches a method for production of a flavivirus (para [0029] 'The methods of the invention can be used to purify any enveloped viruses. Exemplary viruses include...Flaviviruses''), comprising the steps of:
a)    infecting a culture of cells in a cell culture medium with the flavivirus (para [0034] "a method for production of a purified Ross River Virus comprising the steps of infecting a cell culture of cells with Ross River Virus, incubating said cell culture to propagate said virus": para [00291 "The methods of the invention can be used to purify any enveloped viruses. Exemplary viruses include...Flaviviruses"),
and
b)    incubating the cells in cell culture medium (para [0052] "VERO cells (instant claims 10, 13) ... are used as a production cell line.... The cells are adapted to grow in serum or protein free medium ... For growth in serum free medium a basal DMEM HAM's F12 medium supplemented with inorganic salts, 
Kistner does not expressly teach that the incubation medium contains endonuclease, wherein the endonuclease is added to the cell culture medium at any time from initial infection of the cells to prior to harvesting the cells.
Katinger, however, teaches virus production wherein said nuclease is added to the growth medium during infection and growth of the cells (abstract "The invention relates to a simple and efficient process for isolating viruses from various sources ... in a serum-free Vero cell culture", para [0027] "Another step that contributes to make the present process simple and therefore attractive to vaccine manufacturers is the addition of a single dose of highly active endonuclease to the cell culture medium prior to or at the beginning of incubation of the infected Vero cells for virus propagation. This endonuclease, preferably Benzonase ... is added once to the medium at a very low initial concentration", para [0028] "Benzonase is a genetically engineered endonuclease which degrades both DNA and RNA strands in many forms to small oligonucleotides. It promotes quick reduction of the viscosity of cell lysates ... It reduces proteolysis and increases the yield ... It has an exceptionally high activity of 400,000 U/mg."). 
Accordingly, it would have been obvious to one of ordinary skill in the art to generate a method for production of a flavivirus as taught by Kistner and incorporating an endonuclease given the teachings of Katinger.  One of ordinary skill in the art would have been motivated to do so with a reasonable prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Kistner and Katinger teach a method for production of a flavivirus comprising addition of endonuclease to culture medium, as discussed for claim 1. Katinger further teaches that the endonuclease is added at the time of initial infection (para [0027] "Another step that contributes to make the present process simple and therefore attractive to vaccine manufacturers is the addition of a single dose of highly active endonuclease to the cell culture medium ... at the beginning of incubation of the infected Vero cells for virus propagation.")
Regarding claim 3, Kistner and Katinger teach a method for production of a flavivirus comprising addition of endonuclease to culture medium during virus propagation, as discussed for claim 1. Kistner teaches 3 days of virus propagation (para [0052] "After an incubation time of 3 days at 37.degree. C. the fermenter is harvested"), and Katinger teaches that nuclease is added at the beginning of incubation of infected cells (para [0027]), thus, Kistner and Katinger teach that the endonuclease is added from 0.5 to 15 days prior to harvesting the cells.
Regarding claim 4, Kistner and Katinger teach a method for production of a flavivirus comprising addition of endonuclease to culture medium during virus propagation, as discussed for claim 3. Kistner teaches 3 days of virus propagation (para [0052] "After an incubation time of 3 days at 37.degree. C. the fermenter is harvested"), and Katinger teaches that nuclease is added at the beginning of incubation of infected cells (para [0027]). Although Kistner and Katinger do not expressly teach that the endonuclease is added 7,8,9, 10, 11, 12, 13, or 15 days prior to harvesting the cells, it would have been obvious to an artisan of ordinary skill to experiment with different times of incubation of infected cells, depending on the culture system, m.o.i. of infection or incubation temperature, because said variation is routine for optimizing viral production.
Regarding claims 5 and 6, Kistner and Katinger teach a method for production of a flavivirus comprising addition of endonuclease to culture medium, as discussed for claim 1. Kistner further teaches 
Regarding claims 7-9, Kistner and Katinger teach a method for production of a flavivirus comprising addition of endonuclease to culture medium, as discussed for claims 1-6. Katinger further teaches that the cell culture medium comprises endonuclease at an initial concentration of 2.5 to 20 U per mL, or 5 U per ml (para [0027] "Another step that contributes to make the present process simple and therefore attractive to vaccine manufacturers is the addition of a single dose ot highly active endonuclease to the cell culture medium prior to or at the beginning of incubation of the infected Vero cells for virus propagation. This endonuclease, preferably Benzonase.TM., is added once to the medium at a very low initial concentration of 2-30, preferably 5-15, Units per ml of medium and effectively clears the cell culture medium from free DNA and RNA originating mainly from the lysing or lysed host cells").
Regarding claim 15, Kistner discloses the invention can be used for dengue virus (see paragraph [0029]).
Regarding claim 20, with respect to adding or not adding trypsin, it is not inventive and considered routine and obvious to one of ordinary skill in the art to use trypsin or another suitable agent as routine experimental.  A skilled artisan would readily be able to use molecular techniques to perform the method in vitro that is suitable for their specific application. Further, the desired functional characteristics of the antigens are not dependent on Trypsin.  Moreover, the specification does not discredit or discourage a particular use of Trypsin that would impede the functions of the method.   
Regarding claim 21, Kistner discloses the microcarrier is a dextran-based sphere (see paragraph [0024).
Regarding claim 22, Kistner discloses the harvested virus antigen from the method steps can be used in a vaccine (see paragraph [0013]).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648